                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:19-CR-83-D



   UNITED STATES OF AMERICA

        V.                                                              ORDER

   ANTHONY MORRIS MCFARLANE



       On motion of the Defendant Anthony Morris Mcfarlane, and for good cause shown, it is

hereby ORDERED that Docket Entry 40 be sealed until further notice by this Court. This

document shall be filed under seal and will remain so sealed until otherwise ordered by the

Court, except that copies may be provided to Counsel for the Government and Counsel for the

Defendant.

       IT IS SO ORDERED.

       This the -1..t_ day of October, 2020.




                                               JABS C. DEVER III
                                               United States District Judge




             Case 4:19-cr-00083-D Document 46 Filed 10/14/20 Page 1 of 1
